FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

DAVID SCOTT DETRICH,                 
             Petitioner-Appellant,          No. 08-99001
               v.
CHARLES L. RYAN, Director of                 D.C. No.
                                         4:03-cv-00229-DCB
Arizona Department of
Corrections,                                   ORDER
             Repondent-Appellee.
                                     
                   Filed October 3, 2012


                          ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Fed-
eral Rule of Appellate Procedure 35(a) and Ninth Circuit Rule
35-3. The three-judge panel opinion shall not be cited as pre-
cedent by or to any court of the Ninth Circuit.

  Judge Hurwitz did not participate in the deliberations or
vote as to whether the case should be taken en banc.




                            12227